DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/6/2022.
The claims 1, 3-23, and 25-27 have been amended. Claims 2 and 24 have been cancelled.  Claims 28-31 have been newly added.  
In view of the amendments, the Objection to the claims has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/6/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-23, and 25-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being:
Claim 1: “An electrical machine, comprising: a rotor that is rotatable about a rotation axis defining an axial direction of the electrical machine, and including a stator having electrically conductive stator windings; and at least one cooling channel through which a coolant can flow, for cooling the stator windings; wherein the stator has stator teeth extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor, the stator teeth protruding inwardly from a stator body of the stator and carrying the stator windings; wherein an interspace is formed between two stator teeth which are adjacent in the circumferential direction; wherein at least one interspace is arranged in an insulation body having outer walls composed of an electrically insulating plastic, which delimit a body interior, in which at least one winding zone for receiving a stator winding of the stator windings and at least one channel zone for receiving a cooling channel are provided; wherein the stator winding of the stator windings is arranged in the at least one winding zone of the insulation body and the cooling channel for the coolant to flow through is arranged in the at least one channel zone of the insulation body; and wherein the insulation body has at least one separating wall composed of the electrically insulating plastic, which at least one separating wall subdivides the body interior into the at least one winding zone and into the at least one channel zone.”
Claim 28: “An electrical machine, comprising: a rotor that is rotatable about a rotation axis defining an axial direction of the electrical machine, and including a stator having electrically conductive stator windings; and at least one cooling channel through which a coolant can flow, for cooling the stator windings; wherein the stator has stator teeth extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor, the stator teeth protruding inwardly from a stator body of the stator and carrying the stator windings; wherein an interspace is formed between two stator teeth which are adjacent in the circumferential direction; wherein at least one interspace is arranged in an insulation body having outer walls composed of an electrically insulating plastic, which delimit a body interior, in which at least one winding zone for receiving a stator winding of the stator windings and at least one channel zone for receiving a cooling channel are provided; wherein the stator winding of the stator windings is arranged in the at least one winding zone of the insulation body and the cooling channel for the coolant to flow through is arranged in the at least one channel zone of the insulation body; wherein two channel zones for receiving a first and a second cooling channel are present; and wherein in the cross section perpendicular to the axial direction the at least one winding zone is arranged between the two channel zones and is separated therefrom by means of two separating walls.”
Claim 29: “An electrical machine, comprising: a rotor that is rotatable about a rotation axis defining an axial direction of the electrical machine, and including a stator having electrically conductive stator windings; at least one cooling channel through which a coolant can flow, for cooling the stator windings; wherein the stator has stator teeth extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor, the stator teeth protruding inwardly from a stator body of the stator and carrying the stator windings; wherein an interspace is formed between two stator teeth which are adjacent in the circumferential direction; wherein at least one interspace is arranged in an insulation body having outer walls composed of an electrically insulating plastic, which delimit a body interior, in which at least one winding zone for receiving a stator winding of the stator windings and at least one channel zone for receiving a cooling channel are provided; wherein the stator winding of the stator windings is arranged in the at least one winding zone of the insulation body and the cooling channel for the coolant to flow through is arranged in the at least one channel zone of the insulation body; wherein two winding zones of the at least one winding zone are provided, which are arranged adjacent to one another in the cross section perpendicular to the axial direction; wherein the winding zones of the at least one winding zone are separated from one another by means of a phase insulation composed of the plastic; and wherein the phase insulation is formed by a separating wall of the insulation body.”
Claim 30: “An electrical machine, comprising: a rotor that is rotatable about a rotation axis defining an axial direction of the electrical machine, and including a stator having electrically conductive stator windings; at least one cooling channel through which a coolant can flow, for cooling the stator windings; and a second heat transfer layer composed of plastic is arranged between the cooling channel and the insulation body; wherein the stator has stator teeth extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor, the stator teeth protruding inwardly from a stator body of the stator and carrying the stator windings; wherein an interspace is formed between two stator teeth which are adjacent in the circumferential direction; wherein at least one interspace is arranged in an insulation body having outer walls composed of an electrically insulating plastic, which delimit a body interior, in which at least one winding zone for receiving a stator winding of the stator windings and at least one channel zone for receiving a cooling channel are provided; wherein the stator winding of the stator windings is arranged in the at least one winding zone of the insulation body and the cooling channel for the coolant to flow through is arranged in the at least one channel zone of the insulation body; wherein the stator winding includes first and second conductor elements; wherein the first conductor elements are arranged in a first winding zone of the winding zones and are electrically connected to one another for the purpose of connection to a common first phase of an electrical power source, and the second conductor elements are arranged in a second winding zone of the winding zones and are electrically connected to one another for the purpose of connection to a common second phase of the electrical power source; and wherein a first heat transfer layer composed of the plastic is arranged between the stator winding and the insulation body.”
Claim 31: “An electrical machine, comprising: a rotor that is rotatable about a rotation axis defining an axial direction of the electrical machine, and including a stator having electrically conductive stator windings; at least one cooling channel through which a coolant can flow, for cooling the stator windings; wherein the stator has stator teeth extending along the axial direction and arranged at a distance from one another along a circumferential direction of the rotor, the stator teeth protruding inwardly from a stator body of the stator and carrying the stator windings; wherein an interspace is formed between two stator teeth which are adjacent in the circumferential direction; wherein at least one interspace is arranged in an insulation body having outer walls composed of an electrically insulating plastic, which delimit a body interior, in which at least one winding zone for receiving a stator winding of the stator windings and at least one channel zone for receiving a cooling channel are provided; wherein the stator winding of the stator windings is arranged in the at least one winding zone of the insulation body and the cooling channel for the coolant to flow through is arranged in the at least one channel zone of the insulation body; wherein the stator winding includes first and second conductor elements; wherein the first conductor elements are arranged in a first winding zone of the winding zones and are electrically connected to one another for the purpose of connection to a common first phase of an electrical power source, and the second conductor elements are arranged in a second winding zone of the winding zones and are electrically connected to one another for the purpose of connection to a common second phase of the electrical power source; wherein a first heat transfer layer composed of the plastic is arranged between the stator winding and the insulation body; wherein the first heat transfer layer is between at least two conductor elements arranged adjacent to one another; wherein the first conductor elements are arranged in the first winding zone being a radially inner winding zone and are electrically connected to one another for the purpose of connection to a common first phase of an electrical power source; and wherein the second conductor elements are arranged in the second winding zone being a radially outer winding zone and are electrically connected to one another for the purpose of connection to a common second phase of the electrical power source.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 3-23, and 25-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoerz et al. (US 2020/0296954) teaches an electrical machine having a rotor, stator, and coolant distributor, the stator having a slot divided by insulation into a cooling zone and coil zone.
Schulz et al. (US 2021/0036568) teaches an electrical machine having a rotor, stator, and coolant distributor, the stator having a slot divided into multiple coil portions via the insulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832